DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
It is noted that the claims embrace coatings that have no pores given that the procedure for assessment of pore size is based on not seeing anything. As noted previously, the end of page 6 through the top of page 7 in the specification states that “if the apparent aperture cannot be observed by scanning electron microscope magnification of 8000 times, it is deemed that the aperture is less than 0.1 micron”. Sizes that cannot be seen embrace a pore size of zero. Thus a pore size of zero microns which is synonymous with non-porous is embraced by the instant recitation of “micro-pores having an aperture of less than 0.1 m”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The sole independent claim, claim 16, recites the function “wherein for samples of the stent that are respectively taken and tested on the 1st day, the 7th day, the 14th day and the 28th day reveal drug release percentages of 30 percent, 45 percent, 55 percent and 70 percent, respectively”. While the disclosure makes mention of this functionality, it is only in the context of an implanted device and how it functions in vivo. The functionality of a product often differs between an in vitro and in vivo test given the differences in conditions (e.g., saline used for analysis in vitro vs. blood with its requisite proteins used for in vivo). As a result, the performance achieved under one condition does not provide basis for performance under all conditions. Thus the artisan of ordinary skill would not have deemed the applicant to be in possession of the invention at the time of filing.

 The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim, claim 16, recites the function “wherein for samples of the stent that are respectively taken and tested on the 1st day, the 7th day, the 14th day and the 28th day reveal drug release percentages of 30 percent, 45 percent, 55 percent and 70 percent, respectively”. No test conditions for this assessment are recited. As a result, a given product that meets the limitations of the recited structure could be both inside and outside the claim scope depending upon how it is tested. Therefore the scope of the claims is unclear.
	For the sake of application of prior art, the functional limitation at issue will be deemed as met when the structural limitations of the claims otherwise recited are met.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (previously cited) in view of Ogura et al. (previously cited), Lim et al. (previously cited), DeWitt et al. (previously cited), Alt (previously cited), Iyer et al. (previously cited), Schomig et al. (previously cited), Rapoza et al. (previously cited).
Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a 
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught 
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schomig et al. in view of Ogura et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a 200,000 molecular weight polylactide as taught by Ogura et al. for the polylactide in the coating of Schomig et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig .

18 is rejected under 35 U.S.C. 103 as being unpatentable over Schomig et al. in view of Ogura et al., Lim et la., DeWitt et al., Alt, Iyer et al., and Rapoza et al. as applied to claim 16 above, and further in view of Yang et al.
Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al. render obvious the limitations of instant claim 16. The proportion of carbon in the stainless steel stent structure is not detailed.
	Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a coating atop a stent substrate, where the coating includes a therapeutic agent (see paragraph 34). The polymers are envisioned as a variety of bioabsorbable options where the small set of particular examples includes the polyester poly(L-lactide) (PLLA) (see paragraph 36). This polymer is explicitly discussed in the context of a stent coating where the stent is a metal (see paragraph 40). An example of metal materials envisioned is stainless steel (iron based alloy) that contains iron and no more than 0.03 wt% carbon (see paragraph 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the stainless steel taught by Yang et al. for the modified stent of Schomig et al. because it was suggested for the same context of use as the stainless steel of Schomig et al. This modification would additionally have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 18 is obvious over Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., Rapoza et al., and Yang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,857,267 in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy with less than 2.11 wt% carbon. The implant is provided with 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid and sirolimus coated stent as taught by Schomig et al. as the implantable device of the patented claims where a 200,000 molecular weight polylactide as taught by Ogura et al. is also chosen for the polylactide in the coating. These choices would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as matrices to deliver drug. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range .

Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,058,639 in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.

Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid and sirolimus coated stent as taught by Schomig et al. as the implantable device of the patented claims where a 200,000 molecular weight polylactide as taught by Ogura et al. is also chosen for the polylactide in the coating. These choices would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-11 of copending Application No. 16/957975 (reference application) or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy. The implant is provided with a coating of polymer that contains a drug where cytostatic drug or rapamycin (sirolimus) is a named drug and polylactic acid is a named polymer. The other claimed coating features are not recited nor is the device recited to be a stent. 
Schomig et al. teach polylactide coated implants (see abstract). A stent example is provided with a coating of polylactide and sirolimus at a ratio of 1.75:1 via their dissolution in ethyl acetate and subsequent application to the stent surface (see paragraphs 177 and example 1). A coating is envisioned as 5 to 15 m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).
Alt provides a stent to inhibit restenosis that includes a surface coating of a pharmaceutically active compound (see abstract). A 10 micron thick polylactide layer containing a drug is discussed as being effective at releasing the drug that acts against restenosis (see column 2 lines 6-20).
Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).


Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al. as applied to claims 16-17 above, and further in view of Yang et al.
Claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399,each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al. render obvious the limitations of instant claim 16. The proportion of carbon in the stainless steel stent structure is not detailed.
	Yang et al. teach medical devices that are prepared with porous polymeric components (see abstract). An embodiment is taught where the porous component is a coating atop a stent substrate, where the coating includes a therapeutic agent (see paragraph 34). The polymers are envisioned as a variety of bioabsorbable options where the small set of particular examples includes the polyester poly(L-lactide) (PLLA) (see paragraph 36). This polymer is explicitly discussed in the context of a stent coating where the stent is a metal (see paragraph 40). An example of metal materials 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the stainless steel taught by Yang et al. for the stent of the modified copending claims because it was suggested for the same context of use as the stainless steel of Schomig et al. This modification would additionally have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claim 18 is obvious over claims 1-3 and 7-11 of copending Application No. 16/957975 or claims 20, 26-28, 31-35, and 37 of copending Application No. 16/628399, each separately in view of Schomig et al., Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., Rapoza et al., and Yang et al.

Claims 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 20, and 23 of copending Application No. 15/766842 (reference application) in view of Schomig et al. in view of Ogura et al., Lim et al., DeWitt et al., Alt, Iyer et al., and Rapoza et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an implantable medical device whose body is composed of an iron alloy with less than 2.11 wt% carbon. The implant is provided with a coating of polymer that contains a drug where rapamycin (sirolimus) is a named drug and polylactic acid is a named polymer. The other claimed coating features are not recited nor is the device recited to be a stent. 
m in thickness (see paragraph 44). The stent structure is preferably metal and stainless steel (iron based alloy) is taught amongst a small set of envisioned options. The instantly claimed polymer molecular weight is not taught nor is the claimed coating thickness or drug density.
Ogura et al. teach lactic acid polymers employed as a drug delivery matrix in implantable devices (see abstract). Here the weight average molecular weight for homopolymers of lactic acid is taught to range from 10,000 to 1,000,000 (see column 4 lines 3-22). An example suggests the use of discrete molecular weight values for PLLA, where 200,000 is named amongst five options (see production example 4). 
Lim et al. teach PLLA as a coating polymer for stents where the coating includes a therapeutic agent (see abstract, paragraphs 10-11 and 70-76). This polymer is taught to have a weight average molecular weight that ranges from about 75,000 to 300,000 (see paragraph 11). The therapeutic agents are envisioned as rapamycin (sirolimus) (see paragraph 75).
DeWitt et al. teach drug containing biodegradable coatings for medical implants (see paragraph 2 and example 1). Exemplified polymers include PLLA (see paragraphs 304 and 312 and example 1).  The density of drug on the device surface is taught as 10 to 500 g/cm2 (see paragraph 237).

Iyer et al. teach medical implants that include sirolimus to suppress vasculoproliferative diseases (see paragraph 19 and 52-53). One example provides a porous matrix tubular structure with sirolimus at 150 g/cm2 (see example 12).
Rapoza et al. teach the suitability of various ratios of polymer to drug in drug eluting stent coatings (see abstract and paragraph 100). Rapamycin is generally envisioned as a drug and explicitly coupled with polylactide in a coating (see paragraph 101 and table 4). The ratio of polymer to drug is taught to range from 1:2 to 2:1 (see paragraph 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polylactic acid coated stent as taught by Schomig et al. as the implantable device of the copending claims where a 200,000 molecular weight polylactide as taught by Ogura et al. is also chosen for the polylactide in the coating. These choices would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here both the polylactide polymers of Schomig et al. and Ogura et al. are employed as matrices to deliver drug. The molecular weight would have been obvious because it was known for drug delivery as detailed by Ogura et al. and because it falls within a range for PLLA that is explicitly taught by Lim et al. to deliver drug as part of a stent coating. Further, it would have been obvious to employ the coating thickness of Alt because it is known to .


Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered, but are unpersuasive. 
The applicant argues that the selection of 200,000 Da as the molecular weight for the polylactic acid polymer is counterintuitive because low molecular weights are 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




 /CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615